GOLDTHWAITE. J.
Whatever may be the meaninggiven to the term cattle elsewhere, it is certain that with us it never is considered, in common parlance, to include either horses or mules. The legislation of the State frequently uses the term as distinguishable from horses and hogs — and by it neat cattle seem to be usually intended. Thus, persons who háve horses, cattle, or other stock, shall have a brand or mark. [Dig. 79, §1.] Sp it is not lawful for an}' drover to drive horses, mules, cattle, hogs or sheep, from the range to which the *414same may belong. [Id. 80, §5.] Importing cattle afflicted with a contageous distemper, is punishable by a fine of ten dollars per head — stealing neat cattle, hogs, sheep or goats, is punishable in a different manner from the stealing of horses and mules. [Id. 104, §23.]
We consider it proper to hold the plaintiff to the usual meaning of the term, and the more especially, as evidence of the kind which was before the jury, must have been a surprise on the defendant.
Let the judgment be affirmed.